Citation Nr: 0812224	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  01-08 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
status post left knee injury evaluated as 30 percent 
disabling prior to December 13, 2004.

2.  Entitlement to a separate compensable disability 
evaluation for status post left knee injury with arthritis 
prior to December 13, 2004.

3.  Entitlement to an increased disability evaluation for 
status post left total knee arthroplasty (TKA) evaluated as 
30 percent disabling as of February 1, 2006.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active service from February 1974 to 
September 1974.

This case came initially before the Board of Veterans' 
Appeals (Board) on appeal from October 2000 and September 
2001 rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  At 
present, the veteran's case is before the Board for appellate 
adjudication.

The Board notes that the veteran presented testimony during 
hearings on appeal at the RO before a hearing officer in July 
2002, as well as before the undersigned traveling Veterans 
Law Judge (VLJ) in January 2003.  Copies of the hearing 
transcripts issued following the hearings are of record.

The Board remanded this matter for further development in 
February 2004.  While this matter was on remand status, the 
RO granted service-connection for a TKA with a temporary 100 
percent rating in effect from December 13, 2004 to February 
1, 2006, and a 30 percent rating as of February 1, 2006.  
However, because there has been no clearly expressed intent 
on the part of the veteran to limit his appeal to entitlement 
to a specified disability rating, VA is required to consider 
entitlement to all available ratings for that disability.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993). Accordingly, this 
remains in appellate status.





FINDINGS OF FACT

1.  Prior to December 13, 2004, the veteran's left knee 
disorder with arthritis is shown to result in pain with 
ranges of motion that include mostly full extension, but with 
flexion ranging from extremes of 20 to 90 degrees, but 
generally restricted to around 35 to 45 degrees as shown in 
the records and the most recent April 2001 VA examination for 
that time period.  

2.  Prior to December 13, 2004, the veteran's left knee 
disorder with instability is shown to result in pain with 
severe instability or dislocations requiring constant use of 
a brace and is shown to cause atrophy of the left quadricep.  

3.  The veteran's right knee TKA residuals are manifested by 
no current evidence of weakness, with a range of motion from 
-2 to 97 degrees with mild pain, and do not more closely 
resemble severe weakness and pain, nor ankylosis, nor a 
nonunion of the tibia and fibula with loose motion, requiring 
a brace.


CONCLUSIONS OF LAW

1.  The criteria for a separate 30 percent rating for 
instability of the left knee have been met prior to December 
13, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 
4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5275 (2007).

2.  The criteria for a separate 10 percent rating for 
arthritis of the left knee have been met prior to December 
13, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 
4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010, 5260 
(2007).

3.  The criteria for a 40 percent rating for status post 
total left knee replacement have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.68, 3.321(b), 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Codes 5055, 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the veteran's claim on appeal was 
received in March 2000.  The RO adjudicated it in October 
2000.  In this case, the VA's duty to notify was satisfied 
subsequent to the initial AOJ decisions by way of a letter(s) 
sent to the appellant in February 2004.  Additional letters 
were sent in January 2005 and March 2006.  The letters 
provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to service connection and 
for an increased rating, which included notice of the 
requirements to prevail on these types of claims, of his and 
VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  The 
duty to assist letter notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  
Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in July 2007 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  

In this case the March 2006 letter specifically advised the 
veteran to submit evidence pertaining to the current severity 
service-connected disability.  It informed him more 
specifically that his disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  This letter also provided 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation -- e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Additionally this notice also apprised him of how the VA 
determines the effective date for entitlement to benefits.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  He also was sent a letter in 
March 2005, that while not discussing the pertinent legal 
criteria, did apprise him of the RO's attempts to obtain 
medical evidence, told him what had been obtained and advised 
him as to how he could assist them in their attempts to 
obtain outstanding records.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private records were 
obtained and associated with the claims folder.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes VA examinations reports, including the most recent 
one from October 2006.

In summary, the duties imposed on the VA to notify and assist 
have been considered and satisfied.  Through VA notices, the 
claimant has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim decided on appeal.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the claimant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter being decided, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2007), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  A recent decision of the United States Court of 
Appeals of Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

A.  Background and Analysis, left knee disorder prior to 
December 13, 2004 TKA

Service connection for a left knee disorder was granted by 
the RO in June 1980, and an initial 10 percent rating was 
assigned.  The rating was later increased to 30 percent 
disabling in an August 1984 rating which was confirmed and 
continued in subsequent ratings prior to his present claim.  
He filed this claim on appeal in March 2000, and the October 
2000 rating on appeal denied an increased rating.  He 
appealed this rating which has remained in effect up until 
December 13, 2004 when a temporary total rating went in 
effect, up to February 1, 2006, following a TKA surgery done 
on December 13, 2004.  The following background concerns 
evidence leading up to the December 2004 surgery.  

Although an October 1998 VA examination predates the current 
claim by nearly 2 years, it did reveal some noteworthy 
findings.  Subjectively his complaints included frequent 
swelling, redness, heat and stiffness of the left knee along 
with catching and grinding.  He reported the knee giving way 
4 or 5 times a day.  He used a cane to get off the couch.  On 
physical examination including limited flexion of 50 degrees 
actively and 65 degrees passively with pain.  Extension was 2 
degrees.  Tests for Lachman and anterior posterior drawer 
were negative, but he was unable to perform McMurray's due to 
lack of flexion.  There was no medial or lateral laxity on 
testing.  He had a decreased quadriceps set with the left 
thigh 3 centimeters smaller than the right.  His knee 
strength on flexion and extension was 4+ but limited by pain.  
He wore a hinged brace and sleeve.  His gait was independent 
and slow.  X-rays were not done but the results from those in 
February 1998 were recited and included medial compartment 
narrowing, no evidence of fracture or dislocation, 
tricompartmental osteophyte formation and medial compartment 
narrowing and tubulation defects in the distal femoral 
metaphyses.

Among the pertinent evidence submitted in conjunction with 
the March 2000 claim includes VA treatment records from 1999 
through 2000.  In March 1999 he was seen for problems 
including left knee pain, for which he wore a brace.  He 
alternated between 3 braces for the knee during activities, 
and they helped prevent swelling.  He was noted to be told he 
would someday need a TKA but was presently too young.  He 
continued to have increased problems with the knee and 
investigating the possibility of private surgery.  Currently 
he used Tylenol with Codeine 3 to 4 times a day to control 
his pain.  He was not taking amitriptyline as he had not 
received it.  He continued to work.  Examination was not done 
due to no change in status and the impression was left knee 
pain, service-connected.  

In May 1999 he was seen for complaints of bilateral knee pain 
left much worse than right.  He had left knee problems ever 
since he fell from a phone pole in service.  He was 
restricted in activities due to knee problems and wore a 
brace for several years.  He was totally dependent on a brace 
as without it his knee would buckle or give way.  He had 
constant anterior lateral knee pain most on the left side for 
which he used ice packs, elevation and reduced activities to 
deal with it.  He worked at a sedentary job.  He was still 
considering TKA despite his young age being problematic for 
one.  He had a very sedentary lifestyle due to his knees and 
said his right leg was the strong leg.  Physical examination 
revealed him to have a left knee braces and he walked with a 
relatively stiff kneed gait.  He was slow and somewhat 
waddling.  His pelvis level and leg lengths were equal and 
there was a symmetrical muscle smallness of the left leg 
relative to the right.  In general he had soft poor skin, 
subcutaneous and muscle tone.  He was rather reluctant on 
examination to move the left knee but on distraction from the 
examiner he could bend it to 90 degrees with full extension 
and the examiner could detect no ligamentous instability.  
The knee was cool with no effusion.  There was an increased Q 
angle with lateral patellar subluxation and slight tilt with 
1+ subpatellar crepitation on active extension versus 
gravity.  The quads were quite atrophied compared to the 
right but he had adequate power to extend the knee without 
difficulty.  There was no unusual swelling and the leg was 
neurovascularly intact.  X-rays reviewed from the past month 
showed degenerative changes with a diagnosis of early 
degenerative arthritis of the left knee.

In June 1999 his problem list again included left knee pain 
with X-ray showing moderate to severe DJD.  He was prescribed 
hydrocodone with acetomenaphthone and he was noted to have 
been diagnosed by orthopedics with early DJD, developmental 
versus congenital.  He was recommended to try and wean 
himself off the knee brace and instead use the Losotron 
crutches to modulate the weight on his leg and to increase 
the tone of his left thigh.  Physical examination revealed 
him to wear a brace with no acute changes.  The impression 
was left knee pain.  Again the doctor noted that it had been 
discussed that the veteran reduce the use of the brace and 
instead use the canes recommended by his other doctor.  He 
could try the canes around the house at first and then go 
outside once he increased his stability.  The veteran 
understood the importance of keeping his thigh muscles strong 
and to increase the tone of his tendons around the knee for 
stability.  

In November 1999 he was noted to have fallen in September 
1999 and tore his meniscus of the left knee with a fracture 
questionable of the patella versus femur acetabulum.  He wore 
an immobilizer for 4 weeks and was now in a hinged knee 
brace.  He was assessed with knee pain left, DJD, new injury 
after fall.  

In February 2000 he was wearing a new brace but had pain with 
forward bending and pressure on the left knee joint.  The 
brace helped and he continued to work full time.  Records 
from March 2000 primarily addressed a presurgical examination 
pending neck surgery, but noted his new brace to be fairly 
complex.  Except for the left knee, the range of motion of 
the other extremities was full.  In April 2000 the veteran 
was seen for osteoarthritis of the left knee with an 
orthopedic consultation.  He was noted to be fearful of 
walking without a hinged brace due to the knee giving way.  
Physical examination revealed the left knee to have positive 
minimal effusion in the infrapatellar area and positive 
medial joint line (MJL) tenderness greater than lateral joint 
line (LJL) tenderness.  His thigh circumference was 1/2 
increase less on the left.  X-rays were noted to show 
degenerative changes.  

Continued left knee problems were documented in October 2000 
with complaints that included increasing frequency of falls, 
with the most recent one last month.  He said he wore the 
brace all the time for stability.  The orthopedic evaluation 
from the same month further noted his complete dependence on 
the brace without which his left knee was completely 
undependable and he was at risk for a serious fall.  
Objectively he was noted to walk with a stiff, unusual gait 
with the left knee in a brace.  He had essentially no motion 
of the knee when walking and he also sat very awkwardly and 
rigidly.  Range of motion was not clearly documented, but the 
examiner could not explain why the veteran could not bend the 
knee more, as the veteran said it was too painful.  His knee 
may have a small effusion but it was too hard to tell.  His 
quadriceps were significantly atrophied.  The strength of the 
quadricep was less than 3/5.  His limited knee examination 
revealed stable knee examination to ligamentous testing.  The 
assessment was post left knee surgery in 1987.  Further 
discussion with orthopedics in October 2000 revealed that it 
was unclear what was causing the veteran's knee pain but it 
was certainly not his osteoarthritis.  The possibility of TKA 
was viewed as a big mistake, and MRI was suggested to rule 
out torn meniscus.  X-rays from the same month showed 
moderate DJD of the left knee and bilateral multiple 
exostosis.  

A record from January 2001 revealed complaints of worsening 
left knee pain, and he was wearing a brace.  He was advised 
to undergo an MRI to rule out cartilage tear and was deemed 
to not be a good TKA candidate.  In February 2001 he was seen 
mostly for back problems and noted a history of knee problems 
with a review of systems revealing weak left knee and flexion 
actively to only 35 degrees and extension to 0 degrees.  
There was diffuse knee tenderness without warmth, erythema or 
effusion.  Strength was 5/5.  He was assessed with left knee 
pain, evaluated by examiners with whom he discussed the 
situation.  An MRI was recommended and he was deemed to not 
be a good candidate for TKA.  X-rays showed multiple 
exostoses and mild osteoarthritis with very mild osteophytes.  

The report of an April 2001 VA examination included a review 
of the claims file and examination of the veteran.  He 
discussed his left knee injury that took place in service in 
1974 in a fall off a 20 foot pole.  He was told he separated 
the head of the tibia from the fibula.  He indicated that 
surgery was recommended at the time but not done.  He 
reported ongoing problems with the left knee from that point 
to the present.  He indicated that he was prescribed a Lenox 
Hill brace in 1983 that was very helpful.  He has used 
various kinds of braces over the years but always returned to 
the original Lenox Hill brace.  He reported daily severe pain 
in the left knee.  He walked with a single forearm crutch 
which he has used for about a year.  He said he used a cane 
for several years prior to that.  He reported a history of 
his knee giving out and he fell twisting and tearing a 
meniscus, which happened around 1987 or 1988.  He could not 
bend or squat on that knee and reported that stairs are very 
painful and dangerous to use.  He reported frequent falls 
because the knee tended to collapse.  Physical examination 
revealed normal alignment of the left knee with range of 
motion difficult to evaluate.  He could extend fully but 
would allow flexion to only about 45 degrees because of 
complaints of severe pain.  He did have mild medial 
collateral ligament laxity with range of motion.  Lachman's 
test was negative.  McMurray could not be performed because 
of pain.  He did have definite atrophy of the left distal 
thigh compared to the right.  X-rays were reviewed and showed 
moderate degenerative arthritis involving primarily the 
medial compartment.  There were indications of prior trauma 
with exostoses bridging between the proximal tibia and fibula 
in the left knee.  The diagnosis was moderate degenerative 
arthritis of the left knee.  The examiner commented that the 
veteran's degenerative arthritis has been service-connected 
and he had a 30 percent disability rating from it.  The 
arthritis however was of moderate degree and the examiner was 
unable to explain the severity of his subjective complaints. 

Post examination records from 2001 include one from May 2001 
wherein he was noted to do daily exercises but was totally 
dependent on a brace, with the brace noted on physical 
examination.  He also walked with a cane although his leg 
strength was good.  The assessment and discussion following 
the assessment was unchanged from earlier ones in 2001.  In 
September 2001 while being seen for continued left knee pain 
he was noted to have passive flexion of only 40 degrees. 

In 2002 through 2003 he continued to have problems with his 
left knee with a February 2002 record noting stiffness and 
left knee pain.  He still wore a brace.  In August 2002 he 
requested a new knee brace for the left knee.  The left knee 
problems continued to be noted in January 2003 and June 2003 
with objective findings of the left knee brace, no effusion, 
and he kept the knee straight and stiff.  He did not bend the 
left knee for walking or any other activity.

The veteran testified at hearings in July 2002 before a DRO 
and in January 2003 before a VLJ.  During the July 2002 
hearing, the veteran stated that he was unable to squat 
because of left knee problems and that he had a poor gait.  
He confirmed wearing a brace to avoid falls.  He testified 
similarly in January 2003 regarding his need to use a brace 
and also reported taking Valium and Vicodin for pain, as well 
as home treatment with ice and heat.  His representative 
pointed out that the difficulty evaluating the veteran due to 
severe pain as well as the evidence of left leg atrophy 
underscored the severity of this condition.

Private records from Kaiser reveal that in March 2004 the 
veteran was injured in a fall from a chair and was taken to 
the emergency room where his knee was immobilized.  He was 
noted to have prior injuries to the knee in the service in 
1974 and a work injury in 1988.  He was told he has arthritis 
of the knee.  Range of motion was limited to about 35 degrees 
flexion and physical examination revealed a range of motion 
from 5 degrees to 20 degrees and a tender medial and lateral 
joint line.  Lachman's was negative and medial collateral 
ligament (MCL) and lateral collateral ligament (LCL) were 
stable.  The assessment was chronic aggravation of left knee 
pain.  A magnetic resonance imaging (MRI) done the same month 
diagnosed medial and lateral meniscus tears, most severe 
involving the latter, osteoarthritis and incidentally noted 
was a fusion between the fibular head and tibia.  X-ray from 
September 2004 continued to show early degenerative arthritic 
changes and tibiofibular fusion and a tug lesion versus 
osteochondroma, tiny of the posterior medial aspect of the 
proximal tibia.  Ongoing knee complaints were documented in 
the records from March 2004 up to the time of his December 
2004 surgery.  

On December 13, 2004 the veteran underwent TKA for diagnosed 
severe degenerative arthritis of the left knee.

A January 2005 VA examination was done 6 weeks after the left 
knee TKA surgery, during a period where he was in receipt of 
a total disability rating.  The complaints and physical 
findings thus are not pertinent to his post convalescent 
status of the left knee.  However the examination does report 
a pertinent pre-TKA surgery history given of having constant 
left knee pain averaging 7/10 and flaring up to 9/10 once a 
day, during which he would have to stop about 10 minutes.  
Mostly he would try and push through the pain and it would go 
down to 7/10.  He reported taking up to 5 Vicodin a day.  
Prior to TKA surgery he was unable to pass a physical and was 
no longer to be employed in his previous trade as an 
equipment operator and was put behind a desk.  He indicated 
that his most recent job transporting objects would aggravate 
his knee.  He reported numerous hospitalizations about 10 to 
15 times a year for the knee pain prior to surgery.  Pre 
surgery he could walk for 15 minutes with a brace and did not 
require walking aids or canes.  He did have to be very 
deliberate in walking due to feeling unstable and unsteady on 
his left knee.  Repeat activities were limited to 4 times.  
The rest of the examination addressed the affect of the left 
knee on employment which the examiner believed was markedly 
interfered by the left knee disorder.  

The RO is noted to have evaluated the veteran's left knee 
disorder as 30 percent disabling under the criteria for 
traumatic arthritis, Diagnostic Code 5010, as well as the 
criteria for instability, Diagnostic Code 5257 and for 
impairment of the tibia and fibula 5262.  

According to VA General Counsel, in VAOPGPREC 9-98 (1998), 
when radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Diagnostic Code 5257 
or 5259 is also entitled either to a separate compensable 
evaluation under Diagnostic Code 5260 or 5261, if the 
arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under 5010 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  The RO in 
continuing a 30 percent evaluation does not appear to have 
considered the appropriateness of a separate compensable 
rating pursuant to this provision. 

VA General Counsel recently held that separate ratings under 
Diagnostic code 5260 (limitation of flexion of the leg) and 
diagnostic code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9-
2004 (Sept. 17, 2004).  VA Fast Letter 04-22 further 
clarified this General Counsel decision and noted that all VA 
examinations must record range of motion findings for flexion 
and extension.  VA Fast Letter 04-22 also pointed out that 
38 C.F.R. §§ 4.40, 4.45 and 4.59 must still be considered and 
that objective evidence of pain on motion must still be 
considered if there is compensable limitation of flexion and 
extension, although the rules against pyramiding would only 
allow pain on motion to possibly elevate only one of the 
compensable evaluations of motion.  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  
Diagnostic Code 5003.  Diagnostic Code 5003 notes that in the 
absence of limitation of motion, rate as below:  20 percent 
with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations; and 10 percent with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  Note (1) under Diagnostic Code 5003 
states that the 20 percent and 10 percent ratings based on x-
ray findings, above, will not be combined with ratings based 
on limitation of motion.

The criteria of diagnostic code 5256 (ankylosis of the knee) 
are as follows: 30 percent for favorable angle in full 
extension, or slight flexion between 0 degrees and 10 
degrees; 40 percent for ankylosis in flexion between 10 
degrees and 20 degrees; 50 percent for ankylosis in flexion 
between 20 degrees and 45 degrees, and 60 percent for 
extremely unfavorable ankylosis, or ankylosis in flexion at 
an angle of 45 degrees or more.

Diagnostic Code 5257 addresses other impairments of the knee, 
specifically, recurrent subluxation or lateral instability.  
The ratings are based on whether the impairment is slight (10 
percent disabling), moderate (20 percent disabling), or 
severe (30 percent disabling).  

The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, for limitation of leg flexion, a 
maximum 30 percent rating is warranted for limitation of leg 
flexion when it is limited to 15 degrees; a 20 percent rating 
is warranted when it is limited to 30 degrees; and a 10 
percent rating is warranted when it is limited to 45 degrees.  
38 C.F.R. Part 4, Diagnostic Code 5260 (2007).  A 
noncompensable rating is warranted when leg extension is 
limited to 5 degrees, a 10 percent rating is warranted when 
it is limited to 10 degrees; a 20 percent rating is warranted 
when it is limited to 15 degrees; a 40 percent rating is 
warranted when it limited to 30 degrees and a 50 percent 
rating is warranted when it is limited to 45 degrees. 38 
C.F.R. Part 4, Diagnostic Code 5261 (2007).

Under Diagnostic Code 5262, malunion of the tibia and fibula 
warrants a 10 percent rating if there is slight knee or ankle 
disability, a 20 percent rating with moderate knee or ankle 
disability, and a 30 percent rating with marked knee or ankle 
disability.  A maximum 40 percent rating is assigned if there 
is nonunion of the tibia and fibula with loose motion, 
requiring a brace. 38 C.F.R. § 4.71a, Diagnostic Code 5262.

Based on review of the foregoing evidence, the Board finds 
that prior to the TKA of December 13, 2004, the evidence 
warrants an increased rating for the left knee disability.

The Board notes that the evidence as discussed above warrants 
assignment of a separate 10 percent rating under Diagnostic 
Code 5260 for loss of motion on flexion generally shown to be 
around 45 degrees according to the examination reports and 
records.  The ranges of motion were shown to be as high as 90 
degrees with distraction in May 1999, was 35 degrees in 
January 2001, was 40 degrees in September 2001 and on VA 
examination in April 2001 was a full 45 degrees.  He is noted 
to have had an acute loss of flexion in March 2004 to 20 
degrees after a recent fall.  Aside from that instance, his 
flexion generally falls within the criteria for a 10 percent 
rating.  Thus a separate 10 percent rating is warranted under 
Diagnostic Code 5260.  As the veteran's extension was 
repeatedly shown to either be full or clearly within the 
noncompensable range, consideration of a compensable rating 
under Diagnostic Code 5261 is not warranted.  

In regards to Diagnostic Code 5257, the evidence as detailed 
above, wherein he is shown to be totally dependent on a brace 
at all time to maintain stability, along with evidence of 
atrophy manifested in the left leg from this knee disorder 
clearly reflects that the maximum 30 percent rating for 
severe disability is warranted under this Code.  This is to 
be evaluated separately from the 10 percent rating for loss 
of flexion.  VAOPGPREC 9-98 (1998).

The Board notes that when added to the 30 percent rating in 
effect under Diagnostic Code 5257, the separate 10 percent 
rating for arthritis results in a combined rating of 40 
percent for these separate ratings.  See 38 C.F.R. § 4.25.  
This combined 40 percent rating is equivalent to a 40 percent 
rating under Diagnostic Code 5262 for nonunion of the tibia 
and fibula with loose motion, requiring a brace, although in 
this matter, the veteran is not shown to have nonunion of the 
tibia and fibula, but yet is totally dependent on a brace due 
to the left knee disorder with malunion shown most 
specifically in the fusion of fibular head and tibia in a 
March 2004 MRI.  Under the remaining Diagnostic Codes, there 
is no basis for a rating that exceeds the combined 40 percent 
rating for the left knee instability and loss of flexion as 
he is not shown to have ankylosis present in flexion between 
20 degrees and 45 degrees.   

In sum, for the above reasons, the Board finds that a 
separate 10 percent rating is warranted for loss of flexion, 
and a separate 30 percent rating is warranted for severe 
instability.  This results in a combined 40 percent rating 
for the veteran's left knee disorder prior to the December 
13, 2004 TKA surgery. 

B.  Post TKA

Among the records submitted after the December 13, 2004 were 
records through 2005 during the convalescent period wherein 
he received a 100 percent disability rating.  A January 2005 
VA examination likewise was conducted during this time period 
during his convalescence and was only 6 weeks post surgery.  
Thus these records and examination reports are not pertinent 
to assess the current level of the veteran's right knee 
disorder as of the end of the convalescence period effective 
February 1, 2006.  No records appear to have been generated 
after February 1, 2006.  

The report of an October 2006 VA examination included claims 
file review and examination of the veteran.  X-ray reports of 
the left knee from multiple years were reviewed, with the one 
August 1995 noted to show effusion of the proximal 
tibia/fibula with exostosis and DJD, one from May 1999 again 
showing exostosis and mild DJD, and one from January 2005 
showing status post total knee arthroplasty.  The veteran's 
history was significant for his not working since October 
2005 from what he described as a desk job in logistics with 
some lifting of 15-25 pounds, with no estimate as to often 
such lifting was required.  He reported he no longer worked 
since that time due to a combination of factors that included 
neck surgery, as well as problems with his lower and upper 
back in addition to the left knee.  He was noted to be 
accompanied by his wife and was on a 4-wheeled walker.  
Regarding the left knee he was said to have had 3 surgeries, 
most recently the TKA done in December 2004.  He started 
using the 4-wheel walker since this surgery and prior to that 
he used a wheelchair, cane and crutches.  His knee hurts 
daily with the present time averaging 7/10.  There were no 
flareups but the pain increased daily depending on activity 
such as walking over 10 minutes at a time.  He stated that 
there was some swelling all the time.  There was occasional 
popping.  The knee gave way about 3 or 4 times a week but he 
mostly catches himself.  He had a brace but it was not with 
him.  He denied current treatment and had no shoe lifts.  
Regarding the impact on daily activities his ability to walk 
maximum distances was limited, less than a 1/2 city block and 
could not climb stairs.  Again he was asked what major body 
area prevents him from working at this time and he indicated 
that "all of them" did, not just the left knee.  

Physical examination revealed him to be obese.  On 
examination of the left knee he had a slight to moderate limp 
on the left.  There were well-healed orthopedic scars and TKA 
scar.  Cruciate and collateral ligaments showed trace laxity 
ACL.  McMurrays test on both internal and external torsion 
showed some complaints of pain laterally.  There was no 
effusion but there was some general post TKA swelling about 
the entire knee.  There was no crepitation palpated on active 
motion.  Manual muscle testing was 5/5 and there was no 
fatigability or subluxation or ankylosis.  There was a leg 
length discrepancy on observation with the veteran supine, 
observed at the ankles with ankles dorsiflexed.  There was 
approximately a 1/2 inch shortening of the left leg, compared 
to the right.  Range of motion was done only on active, due 
to the TKA.  His extension lacked 5 degrees of neutral 0 with 
flexion to 88 degrees.  He complained of pain on terminal 
flexion.  There was no change on repeat flexion.  The 
examiner assessed left knee TKA.  There was no DJD any 
further because that had been excised with the TKA.  There 
was no subluxation or ankylosis.  

Regarding functional impairment this was moderately severe, 
with no weakness, no fatigability, slight to moderate 
incoordination/limp on the left.  He did not describe any 
flareups.  Therefore no additional loss as far as the left 
knee was concerned.  The major functional impact was pain.  
As far as employability, his limitation with respect to the 
left knee condition would be occupations which require any 
degree of standing for a period of time or walking any 
distance.  Sedentary employment of all types would be 
definitely possible as would a wide variety of semi sedentary 
occupations with the above restrictions.  The knee condition 
has not caused a marked interference with employment as he 
maintained throughout the examiner's asking at least 3 or 4 
times that all of his medical conditions noted at the 
beginning of this examination interfere with employment.  The 
knee did not require frequent hospitalizations.  

The veteran's left knee disability has been rated pursuant to 
38 C.F.R. Part 4, Diagnostic Code 5055 (2007).  Prosthetic 
replacement of a knee joint, for one year following 
implantation of the prosthesis warrants a 100 percent rating.  
With chronic residuals consisting of severe painful motion or 
weakness in the affected extremity, a 60 percent evaluation 
will be assigned.  With intermediate degrees of residual 
weakness, pain or limitation of motion, the knee replacement 
is rated by analogy to 38 C.F.R. Part 4, Diagnostic Codes 
5256, 5261, or 5262. 38 C.F.R. 
§ 4.71, Diagnostic Code 5055 (2007).  The minimum rating 
assigned will be 30 percent.  Following the veteran's knee 
replacement and the temporary 100 percent evaluation afforded 
under Diagnostic Code 5055, the Board notes that the 
evaluation for the knee has been rated at 30 percent, 
effective from September 1, 2003.  Thus, in addition to 
Diagnostic Code 5055, the Board will consider other 
potentially applicable Diagnostic Codes as cited by 
Diagnostic Code 5055, which have been discussed above when 
addressing the severity of the left knee disability prior to 
his TKA.

Based on review of the available evidence, namely the October 
2006 VA examination, the evidence more closely continues to 
resemble the criteria for a 40 percent reason by analogy to 
Diagnostic Code 5262, via Diagnostic Code 5055.  His symptoms 
more closely resemble a nonunion of the tibia and fibula with 
loose motion, requiring a brace.  Specifically he is shown to 
require the use of a wheeled walker as shown on this 
examination, and reported continued problems with the knee 
giving way 3 or 4 times a week and requiring a brace, which 
he did not bring.  His subjective complaints also included 
daily pain at a level of 7/10.  Objective findings did 
continue to show some laxity of the ACL and complaints of 
pain on testing of McMurray's.  There was also some post 
surgical swelling.  The functional impairment was regarded as 
moderately severe, consistent with a 40 percent rating.  

A 60 percent rating is not warranted under Diagnostic Code 
5055, as the evidence from this examination failed to show 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity as shown on objective 
testing, which was negative for weakness or fatigability and 
only noted pain on the extremes of noncompensable ranges of 
motion from 5 to 88 degrees.  Nor does the evidence reflect 
the presence of ankylosis present in flexion between 20 
degrees and 45 degrees, thus a rating in excess of 40 percent 
disabling is also not warranted under 5256. 

Conclusion

Thus the Board finds that prior to December 13, 2004, that a 
separate 10 percent rating is warranted for arthritis with 
loss of flexion and a separate 30 percent rating is warranted 
for severe knee disability with instability.  As of February 
1, 2006, status post TKA, a 40 percent rating continues to be 
warranted as residuals are equivalent to symptoms stemming 
from nonunion of the tibia and fibula with loose motion, 
requiring a brace.

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the periods on appeal and as such 
staged ratings are not warranted other than previously 
discussed in reference to the TKA.  

III. Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2007).  In this case, 
the RO has pointed out that the most recent VA examination of 
October 2006 did not show the left knee disorder alone 
resulted in marked interference of employment and the 
evidence does not reflect that the veteran's service-
connected left knee condition has resulted in frequent 
hospitalizations.  Although the examiner in a January 2005 VA 
examination suggested that the veteran's left knee disorder 
alone substantially interfered employment and resulted in 
frequent hospitalizations, a review of the VA and private 
records do not reflect frequent inpatient hospital stays for 
the left knee apart from the TKA, and his employment is shown 
to be adversely affected by multiple medical conditions.  




ORDER

Prior to December 13, 2004 a separate rating of 10 percent 
based upon limitation of flexion from traumatic arthritis of 
the left knee is granted, subject to the laws and regulations 
governing the payment of monetary awards.

Prior to December 13, 2004 a separate rating of 30 percent 
based upon severe left knee instability is granted, subject 
to the laws and regulations governing the payment of monetary 
awards.

As of February 1, 2006, a 40 percent rating for post TKA 
residuals of the left knee is granted, subject to the laws 
and regulations governing the payment of monetary awards.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


